DISSENTING OPINION BY
Senior Judge COLINS.
I respectfully dissent from the-Majority opinion. I would find that the arbitrator’s award is rationally derived from the terms of the CBA and, therefore, would not impose on the parties our own interpretation. The Majority holds that the Grievant self-reported his conduct and, thus, he submitted the “complaint” that is required under Article 43 of the CBA before the University, may proceed with disciplining an employee. The arbitrator expressly rejected this interpretation of the CBA and its factual underpinnings.
There is no language in the CBA that defines the term “complaint,” thus how the parties employ that term is subject to interpretation through grievance arbitration. The arbitrator found that after Student T confronted Grievant with' his conduct, Grievant apologized and “reasonably believed the matter was closed.” “Everyone he reached without exception accepted his apology and no complaint or claim was filed before or after these debriefing meetings .... For all intents and purposes, the investigation was commenced yet it produced no complainant.” (Award at 14.) The arbitrator rejected the University’s argument that Grievant could file a complaint against himself under Article 43. The University even admits in its brief that “there was no direct complaint received.” (University Brief at 26.) The arbitrator found that the University failed to identify any specific allegation or specific complaint, even in the University’s letters to Grievant of May 20 and June 17, 2010, which the Majority holds is how the University met the procedural requirements of Article 43.
In the May 20 letter, Provost Williams wrote to Grievant that Dean Strickland had completed an investigation “based on your self-disclosure concerns with your own behavior on the trip.” Yet, after the investigation, the University failed to identify anyone who believed that Grievant’s conduct had risen to the level that merited the lodging of a complaint against him. The Majority notes that Student T and her mother spoke to Grievant about his conduct, but Grievant reasonably believed that the matter was closed. , The arbitrator concluded: “Again, Article 43 contemplates that there is a complainant, verbal or written. Failure to proceed without either is a material breach of this provision of this Agreement. It is clear that the Employer had no student complainant on the effect of the grievant’s alleged statements or institutional complainant with respect to policies, practices, rules or profes*367sional expectations of faculty.:.(Award at 15-16.)
The arbitrator was clearly concerned that the University had failed to identify which policies, practices, rules, or expectations formed the basis of the disciplinary proceedings. This is, again, confirmed by the record, showing the University’s confusion regarding the grounds for disciplining Grievant. Provost Williams informed Grievant in the May 20 letter that Dean Strickland had investigated him for allegations of sexual harassment, providing Grievant with a copy of the University’s sexual harassment policy. Yet, Dean Strickland, who conducted the investigation, testified that she did not believe Grievant’s behavior violated the sexual harassment policy; and President Smith, who made the decision to terminate Griev-ant’s employment, testified that the University did not charge Grievant with sexual harassment and that “his remarks on the trip ... did not rise to the legal line of sexual harassment.” (R.R. at 245-246, 291, 294.) Thus, necessarily, when the' University decided to terminate Grievant’s employment, it was for grounds other than those set forth in the “notice” it provided him.
As a result, the arbitrator ruled that the University did not have just cause under the CBA to terminate Grievant’s employment, due to “a pattern of procedural indiscretions and substantive irregularities.” We can empathize with the University for wanting to take action in light of the information that Grievant self-reported. Nevertheless, according to the arbitrator, if the University itself was to be the complainant for purposes of Article 43, then the University was required to identify itself as such and the policies that Grievant allegedly violated. The- University failed to do that. By overruling the arbitrator’s interpretation, the Majority actually creates an incentive for employees -not to report potential problems to University administrators.
I would hold that the Arbitrator’s award, due to the absence of clear language in the CBA indicating his interpretation is incorrect, is rationally derived from the -CBA.